Citation Nr: 9929558	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-29 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits, on behalf of his minor children.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs

Veteran (Appellee) represented by:  Disabled American 
Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the appellant's request for an increased apportionment 
on behalf of the minor children.

The appellant is the mother of the minor children of the 
veteran.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a July 1995 Special Apportionment Decision, the 
appellant was awarded an apportioned share of the veteran's 
VA compensation benefits in a monthly amount of $200.00; that 
decision was based on evidence that the veteran's monthly 
income was $1,219.00, with unknown monthly expenses, and the 
appellant's monthly income was $505.00, with monthly expenses 
of $700.00.

3.  In a September 1995 Special Apportionment Decision, the 
appellant's apportionment award was reduced to $80.00 per 
month; that decision was based on evidence that in addition 
to the $200.00 apportionment, the appellant had been 
receiving $120.00 per month of withholding from the veteran's 
Social Security benefits.

4.  In November 1996 and October 1997 Special Apportionment 
Decisions, the RO continued the apportionment award of 
$80.00, as the appellant had failed to show hardship.

5.  The appellant has not demonstrated the presence of need 
for support of the minor children in excess of the 
apportionment currently in effect.

 

CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA compensation benefits on behalf of his minor 
children, have not been met.  38 U.S.C.A. §§ 5107, 5307 (West 
1991); 38 C.F.R. §§ 3.102, 3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was previously before the Board and remanded in 
November 1998 for compliance with the procedural regulations 
for contested claims.  The Board remanded the appeal because 
there was no indication in the claims file that the veteran 
was given notice of the content of the appellant's 
Substantive Appeal, notice of the hearing, a copy of the 
hearing transcript, or the March 1998 supplemental statement 
of the case.  See 38 U.S.C.A. § 7105A; 38 C.F.R. 
§§ 19.102; 20.713.  In response to the remand, the RO made 
several efforts to provide the veteran with that information, 
but the RO was unable to locate the veteran by mail or by 
telephone.  The RO's efforts to contact the veteran are 
clearly documented in his claims file.  The Board finds that 
the RO made adequate attempts to locate the veteran, and any 
further attempts would be futile.  Thus, the Board will 
proceed with this appeal.

According to VA law, all or any part of the compensation 
payable on account of any veteran may be apportioned on 
behalf of the veteran's children, if the veteran's children 
are  not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
children's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1999).

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation benefits may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. 
§ 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as:  1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

In the present case, the record reveals that the appellant is 
the veteran's former spouse, and the legal custodian of the 
two minor children at issue in this appeal.  The parties were 
divorced in January 1994, and the veteran was ordered to pay 
child support in the amount of $200.00 per month.  

In May 1995, the appellant filed a claim for an apportionment 
of the veteran's VA compensation benefits, on behalf of the 
minor children.  In a July 1995 Special Apportionment 
Decision, the RO awarded the appellant an apportioned share 
of the veteran's VA benefits in a monthly amount of $100.00 
per child.  That decision was based on a finding that the 
appellant demonstrated financial hardship.  The veteran 
failed to furnish a financial status report, despite a 
request by the RO, but it was noted that his monthly income 
was $1,219.00, consisting of VA benefits and Social Security 
benefits.  The appellant reported total monthly income of 
$505.00, from Social Security, and her monthly expenses were 
reportedly $700.00, consisting of basic necessities such as 
rent, food, utilities, transportation, and clothing.  

The veteran disagreed with the foregoing determination, and 
in July 1995, he submitted information regarding his monthly 
finances.  He indicated that his monthly income consisted of 
Social Security benefits in the amount of $588.00, and his 
reported monthly expenses totaled $812.00.  

In light of the foregoing, in a September 1995 Special 
Apportionment Decision, the RO reduced the appellant's 
apportionment award to a total of $80.00 per month, on behalf 
of both minor children.  The RO indicated that the veteran's 
total monthly income was $1,219.00, consisting of VA benefits 
of $773.00 and other income of $446.00.  Thus, his net income 
after monthly expenses of $812.00 was $407.00.  It was noted 
that in addition to the $200.00 VA apportionment award, the 
appellant was also receiving $120.00 per month of withholding 
from the veteran's Social Security benefits.  Thus, the RO 
reduced the appellant's apportionment award to $80.00.

In August 1996, the appellant filed a claim for an increased 
apportioned share of the veteran's VA compensation benefits.  
She submitted a statement of her monthly finances in October 
1996, and indicated that her monthly income was approximately 
$1,111.00, consisting of her income and the $80.00 
apportionment award.  Her reported monthly expenses totaled 
$867.00.  The veteran also submitted a statement of his 
monthly finances in October 1996.  He indicated that his 
monthly income was his VA benefits of $594.00.  He reported 
total monthly expenses of $857.00, consisting of $630.00 for 
food, rent and utilities, and $227.00 for child support 
payments.  

In a November 1996 Special Apportionment Decision, the RO 
continued the $80.00 monthly apportionment award, and denied 
the appellant's request for an increased award.  The RO 
indicated that the veteran's monthly expenses, totaling 
$857.00, exceeded his monthly income of $725.00, and as such, 
an increased apportionment of his VA benefits would cause him 
undue financial hardship.  

The appellant disagreed with that determination and initiated 
this appeal.  Essentially, the appellant maintains that the 
veteran was not providing her with the $200.00 monthly court-
ordered child support.  Additionally, she stated that her and 
the veteran were both liable for a debt to the State of 
Missouri, related to the children, but that she was the sole 
person making payments on that debt.

In November 1996, the veteran submitted a copy of his monthly 
finances, which reflected total monthly income of  $1,069.00, 
which was $91.00 more than his total reported monthly 
expenses of approximately $978.00.  His monthly income 
consisted of:  VA benefits, $594.00; Social Security, 
$457.00; Social Security for a dependent daughter, $18.00.  
His monthly expenses were:  rent, $250.00; gas, water, sewer, 
$150.00; food, $250.00; Medicare, $52.00; prescriptions for 
daughter, $5.00; electricity, $100.00; transportation, 
$25.00; clothing, $25.00; school lunches for daughter, 
$30.00; miscellaneous expenses to another daughter, $100.00. 

In July 1997, the appellant submitted an updated version of 
her monthly finances, which were as follows.  Her monthly 
expenses were:  groceries, $150.00; Missouri back child 
support, $50.00; daycare, $160.00; car payment, $217.00; car 
insurance, $36.00; gas, $100.00; household necessities, 
$50.00; washer/dryer rental, $45.00; utilities, $100.00.  
Thus, her total monthly expenses were $995.00, and her 
monthly income was approximately $1,018.00 per month.  

In an October 1997 Special Apportionment Decision, the RO 
denied the appellant's request for an apportioned share in 
excess of the $80.00 she was receiving on behalf of the minor 
children.  It was noted that the veteran's income at that 
time consisted solely of VA benefits, in a monthly amount of 
$1,087.00.  His reported monthly expenses were $987.00, thus 
leaving $100.00 after expenses.  The appellant's reported 
monthly income was $1,018.00, and her monthly expenses were 
$945.00, thus resulting in $153.00 net income after expenses.  
The veteran maintained that the appellant had remarried, and 
that in addition to her own salary, she had access to her 
husband's salary of approximately $20,000.00 per year.  The 
RO denied the appellant's request for an increased 
apportionment, because she failed to show any evidence of 
increased need.

In January 1998, the appellant appeared at a hearing at the 
RO and indicated that her net monthly take-home pay was 
$1,050.00, and her monthly expenses totaled $1,177.00.  Her 
monthly expenses were as follows:  car payment, $217.00, back 
child support debt, $50.00; gasoline, $200.00; car insurance, 
$34.00; washer/dryer loan, $40.00; day care, $100.00; 
household supplies, $50.00; gas and electric utilities, 
$170.00; clothing, $50.00; school meals, $50.00; water, 
$16.00; groceries, $200.00; entertainment, $20.00.  Her total 
monthly expenses were $1,177.00.  The appellant indicated 
that she had remarried, and her husband's monthly net income 
was approximately $1,500.00.  She indicated that she was not 
currently receiving the $200.00 court-ordered child support 
from the veteran.  

The Board notes that in addition to the appellant's monthly 
take-home pay, her monthly income also consists of the $80.00 
apportionment award.  Thus, her total monthly income (not 
including her husband's income) is $1,130.00, which is only 
slightly less than her reported monthly expenses of 
$1,177.00.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  However, the Board finds that the 
preponderance of the evidence is against an award of an 
increased apportioned share of the veteran's VA compensation 
benefits, and the appeal is denied.  As the appellant is 
currently receiving an apportioned share of the veteran's 
benefits, the veteran is considered to be reasonably 
discharging his responsibility for support of the appellant, 
within the meaning of VA law.  See 38 U.S.C.A. § 5307(a)(2); 
38 C.F.R. § 3.450(a)(1)(ii).  Therefore, the appellant's 
claim for an increased apportioned share rests on whether she 
has shown evidence of hardship.  See 38 C.F.R. § 3.451.  The 
Board finds that the appellant has not demonstrated hardship, 
as her monthly income is only slightly less than her reported 
monthly expenses.  Furthermore, the Board notes that this 
finding is made not considering the financial support she may 
be receiving from her current husband's salary.  

The Board acknowledges the appellant's contentions that the 
veteran is not paying his portion of their shared bill to the 
State of Missouri.  The Board also acknowledges the 
appellant's contention that she is not receiving the $200.00 
monthly court-ordered child support.  However, in the absence 
of evidence of hardship within the meaning of VA law, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for an increased apportioned share of 
the veteran's VA benefits, and the appeal is denied.


ORDER

An increased apportioned share of the veteran's VA 
compensation benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

